USCA11 Case: 19-14431    Date Filed: 12/15/2020   Page: 1 of 6



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14431
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:18-cr-00213-MMH-JRK-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


EROLD MARTIN PANOPIO,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (December 15, 2020)

Before JORDAN, JILL PRYOR, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-14431       Date Filed: 12/15/2020    Page: 2 of 6



      Erold Martin Panopio appeals his 235-month sentence for attempted online

enticement of a minor for illegal sexual activity, in violation 18 U.S.C. § 2422(b).

After careful review of the parties’ briefs and the record, we affirm.

                                               I

                                               A

      In 2018, a mental health counselor for a 15-year-old girl, L.M., told police

that L.M. had been communicating with older men. L.M.’s mother consented to the

police searching her daughter’s phone, and the police uncovered hundreds of text

messages with Mr. Panopio and Snapchat conversations with him. They also found

a video of L.M., another 15-year-old girl, and Mr. Panopio engaging in sexual

intercourse.

      In the text messages, Mr. Panopio had told L.M. he was 19 years old, though

he was actually 24 at the time. L.M. had shared with Mr. Panopio her mental health

struggles and her mother’s cancer diagnosis.

      Authorities assumed L.M.’s online identity and began texting with Mr.

Panopio. They arranged a meeting with Mr. Panopio under the pretense that he was

meeting L.M. and a 13-year-old for sexual intercourse. Mr. Panopio drove to the

meeting location, and he was arrested after he exited his vehicle.

      In April of 2019, Mr. Panopio pleaded guilty to attempted online enticement

of a minor for illegal sexual activity, in violation of 18 U.S.C. § 2422(b).


                                           2
          USCA11 Case: 19-14431      Date Filed: 12/15/2020   Page: 3 of 6



                                                B

      Prior to sentencing, a probation officer prepared a presentence investigation

report that recommended a total offense of 36 and a criminal history category at I,

with an advisory sentencing guidelines range of 188 to 235 months (life

imprisonment was the statutory maximum term). That offense level included a five-

level enhancement under U.S.S.G. § 4B1.5(b)(1) for a pattern of activity involving

prohibited sexual conduct. Mr. Panopio objected to this enhancement because it was

discretionary and he had only been charged with one count, but the district court

disagreed and found the enhancement because the underlying offense involvedg a

pattern of conduct with multiple victims.

      The district court ultimately adopted the proposed guideline calculations, and

sentenced Mr. Panopio to 235 months of imprisonment and 15 years of supervised

release. This appeal followed.

                                                II

      Mr. Panopio challenges his sentence on Eighth Amendment grounds, but

concedes that he did not raise an Eighth Amendment claim in the district court. We

review non-capital Eighth Amendment claims for plain error when a claim is raised

for the first time on appeal. See United States v. Raad, 406 F.3d 1322, 1323 (11th

Cir. 2005). Under this standard of review, a defendant must demonstrate that there

was a plain or obvious error that affected his substantial rights, and that the error


                                            3
          USCA11 Case: 19-14431        Date Filed: 12/15/2020    Page: 4 of 6



seriously affected the "fairness, integrity, or public reputation of the judicial

proceedings." Id. (internal quotation marks and citation omitted). Generally, “[a]n

error is not plain unless it is contrary to explicit statutory provisions or to on-point

precedent in this Court or the Supreme Court.” United States v. Hoffman, 710 F.3d

1228, 1232 (11th Cir. 2013) (internal citation and quotation marks omitted).

                                               III

      Mr. Panopio argues that his 235-month sentence of imprisonment and 15-year

term of supervised release violate the Eighth Amendment. He primarily relies on

three Supreme Court decisions to argue that Eighth Amendment jurisprudence

mitigating criminal penalties for juveniles should be extended to young adults. See

Miller v. Alabama, 567 U.S. 460 (2012); Graham v. Florida, 560 U.S. 48 (2010);

Roper v. Simmons, 543 U.S. 551 (2005). He also cites to scientific research on

neurological development and maturation, as well as recent legislative reforms and

model legislation that extend juvenile protections to adults under the age of 25.

      In response, the government contends that Mr. Panopio has not met his burden

or cited any controlling authority to support his Eighth Amendment argument. The

government also argues that the cases cited by Mr. Panopio are distinguishable

because Mr. Panopio is not a juvenile and he was not sentenced to life imprisonment

or death. Additionally, the government notes that Mr. Panopio’s sentence is within

the limits imposed by statute and thus not violative of the Eighth Amendment.


                                           4
          USCA11 Case: 19-14431       Date Filed: 12/15/2020    Page: 5 of 6



      In evaluating an Eighth Amendment challenge in a noncapital case, we must

first determine whether the sentence imposed is grossly disproportionate to the

offense committed. See United Slates v. Carthen, 906 F .3d 1315, 1322 (11th Cir.

2018). The Eighth Amendment contains a narrow proportionality principle that

applies to noncapital sentences, but it does not require strict proportionality between

the sentence and the crime. See United States v. Smith, 967 F.3d 1196, 1214 (11th

Cir. 2020). In general, a noncapital sentence imposed within statutory limits is not

considered excessive or cruel and unusual under the Eighth Amendment. See United

States v. Flanders, 752 F.3d 1317, 1343 (11th Cir. 2014). Cf. Solem v. Helm, 463

U.S. 277, 297-303 (1983) (holding that a life sentence without the possibility of

parole for a recidivist with seven underlying nonviolent felonies violated the Eighth

Amendment).

      Mr. Panopio has made no showing of disproportionality sufficient to establish

plain error. His 235-month prison sentence and 15-year term of supervised release

fall within the statutory and guideline imprisonment and supervised released

guideline ranges.    His sentence, given the underlying conduct, is not grossly

disproportionate to his crime.

      In addition, Mr. Panopio has not cited to any binding precedent that

demonstrates plain error. Though he cites to three cases, none are dispositive

because Mr. Panopio was not a juvenile when he was sentenced, and he was not


                                          5
          USCA11 Case: 19-14431       Date Filed: 12/15/2020    Page: 6 of 6



sentenced to life imprisonment or death. See Miller, 567 U.S. at 489; Graham, 560

U.S. at 82; Roper, 543 U.S. at 551. Mr. Panopio's argument that these cases should

be extended to young adults, without citation to any binding precedent, is insufficient

to show that the district court committed plain error. See, e.g., United States v.

Lange, 862 F.3d 1290, 1296 (11th Cir. 2017). Furthermore, the district court

expressly considered Mr. Panopio’s youthful age when determining his sentence.

      Mr. Panopio has failed to meet his burden of demonstrating that the district

court committed plain error under the Eighth Amendment in sentencing him.

Accordingly, his sentence is affirmed.

      AFFIRMED.




                                          6